Exhibit 10.1
AMENDMENT TO
FIRST AMENDED AND RESTATED PIPELINES, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT
(TULSA EAST)
This Amendment to First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (this “Amendment”) is dated as of June 11, 2010 to be
effective as of March 31, 2010 (the “Effective Date”), by and between Holly
Refining & Marketing-Tulsa, LLC (“Holly Tulsa”), HEP Tulsa LLC (“HEP Tulsa”) and
Holly Energy Storage-Tulsa LLC (“HEP Storage-Tulsa”), and is an amendment to the
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement by and between such parties dated March 31, 2010 (the “Original
Throughput Agreement”). Each of Holly Tulsa, HEP Tulsa and HEP Storage-Tulsa are
individually referred to herein as a “Party” and collectively as the “Parties.”
Holly Corporation, a Delaware corporation (“Holly”), as well as Holly Energy
Partners, L.P., a Delaware limited partnership (“HEP”), and Holly Energy
Partners-Operating, L.P., a Delaware limited partnership (“HEP Operating”), are
also executing this Amendment for the sole purpose of consenting to the
Amendment as guarantors under the Original Throughput Agreement. Capitalized
terms used herein but not otherwise defined herein shall have the meanings given
to them in the Original Throughput Agreement.
RECITALS:
WHEREAS, the Parties desire to amend the Original Throughput Agreement to
clarify the Parties understanding with regard to certain matters under the
Original Throughput Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby agree as follows:
1. The Original Throughput Agreement is hereby amended to add the following new
Section 2(q), which shall read in its entirety as follows:
(q) Tank Inspection and Repairs. Holly Tulsa will reimburse HEP Tulsa for the
cost of performing the first API 653 inspection on each of the respective tanks
included in the Group 1 Tankage and Group 2 Tankage and any repairs or tests or
consequential remediation that may be required to be made to such assets as a
result of any discovery made during such inspection; provided, however, that if
a tank is two (2) years old or less or has been inspected and repaired during
the last twelve months prior to the Closing Date for such tank, then HEP Tulsa
will bear the cost of any API 653 inspection and any required repair, testing or
consequential remediation. In addition, HEP Tulsa will be responsible for the
costs of painting any tanks included in the Group 1 Tankage and Group 2 Tankage
that require it.

 

 



--------------------------------------------------------------------------------



 



2. The Original Throughput Agreement is hereby amended to add the following new
Section 2(r), which shall read in its entirety as follows:
(r) Removal of Tank from Service. The Parties agree that if they mutually
determine to remove a tank included in the Group 1 Tankage or Group 2 Tankage
from service, then neither HEP Tulsa nor HEP Storage-Tulsa, as applicable, will
be required to utilize, operate or maintain such tank or provide the services
required under this Agreement with respect to such tank (and there will be no
adjustment to the Minimum Group 1 Tankage Revenue Commitment or Minimum Group 2
Tankage Revenue Commitment).
3. The Original Throughput Agreement is hereby amended to add the following new
Section 2(s), which shall read in its entirety as follows:
(s) Notice of Violation under Clean Air Act Permits. The Parties agree that,
because HEP Tulsa and HEP Storage-Tulsa are operating certain assets at the
Refinery pursuant to permits issued to Holly Corporation or one of its
Affiliates under the Clean Air Act or similar state statutes, in the event that
Holly Corporation or one of such Affiliates receives a notice of violation or
enforcement from the Environmental Protection Agency or a state agency alleging
non-compliance with such permits, and it relates to the assets at the Refinery
being operated by HEP Tulsa or HEP Storage-Tulsa, then HEP Tulsa or HEP
Storage-Tulsa, as applicable (and not Holly Corporation or its Affiliates), will
be responsible for responding to any such notice of violation or enforcement.
The Parties acknowledge that any costs, penalties, fines or losses associated
with such response may be the subject of indemnification under Section 10 of
this Agreement (and nothing in this Section 2(s) shall be deemed to change,
amend or expand the Parties’ obligations under such Section 10 other than with
regard to the obligation to respond to such notice of violation or enforcement).
4. The Original Throughput Agreement is hereby amended to add the following new
Section 2(t), which shall read in its entirety as follows:
(t) Tank Inspection and Maintenance Plan. At least annually, HEP Tulsa and HEP
Storage-Tulsa shall prepare and submit to Holly Tulsa a tank inspection and
maintenance plan (which shall include an inspection plan, a cleaning plan, a
waste disposal plan, details regarding scheduling and a budget) for the Group 1
Tankage and Group 2 Tankage. If Holly Tulsa consents to the submitted plan
(which consent shall not be unreasonably withheld or delayed), then HEP Tulsa
and HEP Storage-Tulsa shall conduct tank maintenance in conformity with such
approved tank maintenance plan (other than any deviations or changes from such
plan to which Holly Tulsa consents). HEP Tulsa and HEP Storage-Tulsa, as
applicable, will use their commercially reasonable efforts to schedule the
activities under such maintenance plan to minimize disruptions to the operations
of Holly Tulsa at the Refinery.
5. No Novation. This Amendment shall be considered an amendment of the Original
Throughput Agreement, and the Original Throughput Agreement is hereby ratified,
approved and confirmed in every respect, except as amended hereby. This
Amendment is not intended to constitute a novation of the Original Throughput
Agreement and all of the obligations owing by the Parties under the Original
Throughput Agreement shall continue (from and after the date of this Amendment,
as amended hereby).
[Remainder of page intentionally left blank. Signature pages follow.]
Amendment to First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (Tulsa East)

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment to be
effective as of the Effective Date.

            HEP TULSA:

HEP TULSA LLC
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President        HEP STORAGE-TULSA:

HOLLY ENERGY STORAGE-TULSA LLC
      By:   /s/ David G. Blair         David G. Blair        President       
HOLLY TULSA:

HOLLY REFINING & MARKETING
– TULSA LLC
      By:   /s/ David L. Lamp         David L. Lamp        President   

          CONSENTED TO AND AGREED:    
 
        HOLLY CORPORATION    
 
       
By:
  /s/ David L. Lamp
 
David L. Lamp    
 
  President    

Signature page to
Amendment to First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (Tulsa East)

 

 



--------------------------------------------------------------------------------



 



          CONSENTED TO AND AGREED:    
 
        HOLLY ENERGY PARTNERS, L.P.    
 
       
By:
  HEP Logistics Holdings, L.P., its General Partner    
 
       
By:
  Holly Logistic Services, L.L.C., its General Partner    
 
       
By:
  /s/ David G. Blair
 
David G. Blair    
 
  President    
 
        HOLLY ENERGY PARTNERS-OPERATING, L.P.    
 
       
By:
  /s/ David G. Blair
 
David G. Blair    
 
  Senior Vice President    

Signature page to
Amendment to First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (Tulsa East)

 

 